_ Case 7:19-mj-01086 Document 1 Filed on 05/13/19 in TXSD Page 1 of 3
AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COUR

for the

 

Southern District of Texas

 

 

 

United States of America )
Vv. -)
Jose Reynaldo GYRON-Bueso ) Case No. M-1G - 1080 -™
Citizen of MEXICO )
YOB: 1991 )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 13, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18, U.S.C. 111(b) . whoever forcibly assaults, resists, opposes, impedes, intimidates, or

interferes with any person designated in section 1114 of Title 18 while
engaged in or on account of the performance of official duties.

This criminal complaint is based on these facts:

See Attachment A

Approved by AUSA Scott Greenbaum

@ Continued on the attached sheet.

Ap prve-t L., ott Greene dnnn, AUSA S/afrrig
a bb —

 

 

Carlos Soto, Task Force Officer, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: CLips- t. 227.1. UK
“LY Judge's signature

. City and state: McAllen, Texas Juan F. Alanis, United States Magistrate Judge

Printed name and title

 

 

 
Case 7:19-mj-01086 Document 1 Filed on 05/13/19 in TXSD_ Page 2 of 3

Attachment “A”

Affidavit
!, Carlos Soto, being first duly sworn, state as follows:

1. |, Carlos Soto, am a Task Force Officer (TFO) with the Federal Bureau of Investigation
(FBI) in McAllen, Texas, and have been employed as a law enforcement officer with the U.S.
Border Patrol since April, 2007. | am currently assigned to the FBI Rio Grande Valley Safe Streets
Task Force in McAllen, Texas.

2. The information contained in this affidavit is based on my personal knowledge and on
information provided to me by other agents of the FBI, law enforcement officers, and other
sources of information. This affidavit serves to provide the probable cause in support of a
complaint against Jose Reynaldo GYRON- Bueso for violating Title 18, U.S.C., Section 111 (b),
Assault on Federal Officer.

3. On May 13, 2019 at approximately 4:00 am, in accordance with his official duties as a
Border Patrol Agent C. T. was conducting line-watch duties when the Alpha 5 camera operator:
reported over the service radio that a raft was along the river bank and several subjects had
entered the United States, up river of the Roma, Texas Port of Entry. Border Patrol Agent C.T.
responded to the area of Portsheller and Wasington Avenue in Roma, Texas near an area known
to Border Patrol Agents as “Double Light Plants.” Border Patrol Agent C.T. parked his service
vehicle and proceeded to conduct his duties on foot. Border Patrol Agent C.T. witnessed several
subjects running north past his location to the area of several abandoned houses.

4. Border Patrol Agent C.T. and other Border Patrol Agents proceeded to conduct a search
of the abandoned houses and apprehended several subjects without incident.

5. Border Patrol Agent C.T. was advised over the service radio, by the A5 camera operator
that additional subjects had gone further east. Border Patrol Agent C.T: deployed his service
issued K9 and began a search further east for additional subjects.

6. The K9 directed himself the rear property of an abandoned house and alerted to the
presence of a male subject who was hiding, later identified:as Jose Reynaldo GYRON BueSo. The
k9 positioned herself next to GYRON, Border Patrol Agent C.T. identified himself as Border Patrol
in the Spanish language.

7. After Border Patrol Agent C.T. identified himself, GYRON began to maneuver from side
to side in efforts to avoid being apprehended by Border Patrol Agent C.T. GYRON then extended
his arms and lunged toward Border Patrol Agent C.T. striking Border Patrol Agent C.T. in the neck
and chest. As a result, Border Patrol Agent C.T. fell to the ground on his back and let go of the ©
k9’s leash.

8. Border Patrol Agent C.T. was able to use his arms and feet to gain control of GYRON’s
legs. As Border Patrol Agent C.T held on to GYRON’s legs, GYRON used his Knees several times to
Case 7:19-mj-01086 Document 1 Filed on 05/13/19 in TXSD Page 3 of 3

strike Border Patrol Agent C.T. on his chest, GYRON also used his fists to punch Border Patrol
Agent C.T. several times on top of his head upper body. Border Patrol Agent C.T. grabbed GYRON
and pulled GYRON towards him and struck GYRON on the head two times, with his right fist while.
holding a flashlight in his right hand.

10. GYRON rolled to the left of Border Patrol Agents C.T. and landed on his hands and
knees. Border Patrol Agent C.T. dropped the flashlight and grabbed GYRON’s right hand in order
to place handcuffs on him but GYRON began to motion his elbow back striking Border Patrol
Agent C.T. on the chest. Border Patrol Agent C.T. then punched GYRON on his right shoulder and
on his right jaw with his fist.

11. Border Patrol Agent F.S. heard Border Patrol Agent C.T. yelling that the subject was
fighting. Border Patro! Agent F.S. proceeded to assist and witnessed GYRON with his hands and
knees on the ground and Border Patrol Agent C.T on top of GYRON attempting to- subdue him.
Border Patrol Agent F.S. grabbed onto GYRON’s left arm and cuffed it, while Border Patrol Agent
C.T grabbed GYRON’s right arm and was able to place the handcuff on GYRON’s right arm.

12. Border Patrol Agent C.T. had pain to his left leg, right hand, and discomfort to his right
eye due to the altercation. Border Patrol Agent C.T will be seeking medical attention due to the
injuries he received.

13. Border Patrol Agent C.T., is an officer and. employee of the United States, namely a
person designated in section 1114 of Title 18.

14. Subsequent to the apprehension of Jose Reynaldo GYRON-Bueso, it was determined
that he is a citizen of Honduras, and was illegally present in the United States.

15. Based on the aforementioned factual information, your Affiant respectively submits _
that GYRON, committed violations of Title 18, United States Code, Section’ 111 (b), Assaulting a

Federal Officer.
Carlos Sote_/

Task Force Officer
Federal Bureau of Investigation

 
  

Sworn to and subscribed before me this 13"™ day of May, 2019.

 

uan Alanis
United States Magistrate Judge
